Case 1:19-cr-20450-RNS Document 10-2 Entered on FLSD Docket 01/21/2021 Page 1 of 4




                     EXHIBIT B
Case 1:19-cr-20450-RNS Document 10-2 Entered on FLSD Docket 01/21/2021 Page 2 of 4




                                                                                            16th June 2020




 Dear Sirs,

 Re: Spanish into English (UK) Certified Translation

 Language Reach Limited is a UK-registered professional translation and interpreting
 company and a fully qualified registered member of The Association of Translation
 Companies (Member No. 2018ATCR1238). We hereby confirm that we have
 translated the enclosed document(s) from Spanish into English (UK).

 As a responsible translation agency we only employ certified linguists to work with
 us. We are satisfied with the linguistic accuracy and hereby confirm that the English
 (UK) written translation of the Spanish document(s) represents its fair and accurate
 linguistic message as intended in the original file(s).

 We hereby confirm that this is a true and correct translation and certify the linguistic
 accuracy.

 For more information, please contact Language Reach Limited on +44 (0) 208 677
 3775.

 Yours sincerely,




 Lucia Petrulli
 Project Manager




                                                                                                         21/04/2020




                                                                                                    16/06/2020

        Registered in England & Wales 07635166 Tel: +44 (0) 208 677 3775 Email: info@languagereach.com
                           Address: Unit F11B, Parkhall Business Centre, London, SE21 8EN
Case 1:19-cr-20450-RNS Document 10-2 Entered on FLSD Docket 01/21/2021 Page 3 of 4




           [emblem]
    The People’s Minister for
         Foreign Affairs
    of the Bolivarian Republic of Venezuela
    DM [Minister’s Dispatch] N° 000319
                                                                          Caracas, 01 April 2020


    Mr.
    Alex Saab Morán
    City.-


    Dear Sir,


          It is with cordial greetings that I address to you, in your capacity as Special Envoy,
    documents containing a request for humanitarian resources of which our country has great
    need during this period of the COVID-19 pandemic.
           In addition to the usual documents requesting food and medicine, we are also
    recommending negotiations with similar organizations in the Islamic Republic of Iran. We
    have had encouraging discussions in this regard with the authorities of that country.
            Thanking you in advance for your valuable support and help with this request. Accept,
    Sir, my highest consideration.


                                              Yours faithfully
                                                                         [oval stamp:]
                                                                          BOLIVARIAN REPUBLIC
                                                                              OF VENEZUELA
                                                [signature]
                                                                                 [emblem]
                                              Jorge Arreaza                MINISTER’S DISPATCH
                                                                         The People’s Minister for
                                                 Minister                      Foreign Affairs




                                                                                                     21/04/2020




                                                                                            16/06/2020
Case 1:19-cr-20450-RNS Document 10-2 Entered on FLSD Docket 01/21/2021 Page 4 of 4




   @I �dd[l')�g'J� juwa
       � @�
de k� ÇJJ� de 1/enexueia
    DM N °       000319
                                                           Caracas, 01 de abril de 2020


    Ciudadano
    Alex Saab Moran
    Ciudad.-


    Estimado Serïor:
           Con un cordial saludo, me dirijo a Usted en la oportunidad de solicitar, en su
    caracter de Enviado Especial, gestiones orientadas a garantizar la procura
    humanitaria de insumos de gran necesidad para nuestro pais en el contexto de la
    pandemia por el COVID-19.
           Adicionalmente a las habituales gestiones para la procura de alimentas y
    medicinas, en esta oportunidad se le encomienda la negociaci6n con las
    organizaciones correspondientes de la Repûblica lslamica de Iran, con cuyas
    autoridades se han sostenido esperanzadoras conversaciones en este sentido.
          Al agradecer de antemano su valioso apoyo y solidaridad en relaci6n con
    esta solicitud, me valgo de la ocasi6n para reiterarle las seguridades de mi
    consideraci6n mas distinguida.


                                       Atentamente,



             ~           -
                    -- -- --
                 --------
             -===- ---
                                       Jorge Arreaza
                                          Ministro




                                                                                            21/04/2020




                                                                                     16/06/2020
